Citation Nr: 18100165
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-16 750
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for post-traumatic stress disorder (PTSD) is granted.  
FINDING OF FACT
1. There is an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD. 
2. There is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD as a result of an in-service stressor.
CONCLUSION OF LAW
Resolving doubt in the Veterans favor, the criteria for service connection for PTSD are met. 38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the U.S. Army from August 1980 to August 1983 and from July 2007 to November 2007.  The Veteran has additional periods of service in the United States Army Reserves.
This matter comes before the Board of Veterans Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.
In June 2016 Board decision, this matter was remanded for additional development to include a directive to the AOJ to seek verification of the Veterans asserted military experience and identified stressors.  The AOJ was also directed to schedule the Veteran for a VA examination.  As the requested development has been completed, this matter has returned to the Board for appellate consideration.
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Service connection - PSTD
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 
To establish service connection for PTSD, the record must contain: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R §§ 3.304(f), 4.125(a); see also, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (detailing the general criteria for service connection). 
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, or if a claimed stressor is based on a fear of hostile military or terrorist activity and a designated psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veterans symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veterans service, the veterans lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(2)-(3); see also 38 U.S.C. § 1154 (b) (West 2014). 
Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a) (2017).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469. 
To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See, e.g., Id.

 
1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder.
The Veteran is seeking service connection for PTSD.  In multiple lay statements, the Veteran reported in-service stressors to include 1) an incident at Ford Hood, Texas in 1981 where a grader flipped on its side and the driver was killed, 2) an event in 1981, when a soldier had a heart attack and died during physical training; 3) while assigned to an armor division in Islam, Germany in 1983, the Veteran witnessed fellow solider electrocuted after attempting to remove an antenna from an antenna phase center (APC) being loaded on an electric railcar, 4) while stationed in Grenada with the Army Reserves, he witnessed a unit pinned down by a lone sniper where multiple casualties were sustained, and 5) in August 2007, while his unit was escorting a fueler to an outpost in al-Asad, Iraq, the Veteran witnessed a Humvee struck by an IED, where the driver was killed and three other soldiers were wounded.  In the same incident, the Veteran described firing upon a suspicious individual with his sergeants permission and the individual was killed. 
In a separate statement, the Veteran noted an additional stressor.  In March 1983, the Veteran sustained burns to his face and hands following an artillery simulator explosion.  Review of service treatment records reference ongoing treatment for the aforementioned stressor.  In April 2013, the Veteran submitted a request to withdraw consideration of all other stressors except the simulator accident in March 1983. 
The Board acknowledges that a formal request was forwarded to the Defense Personnel Records Information Retrieval System for records regarding the additional stressors alleged by the Veteran.  In November 2017, a response was received indicating that a search had been coordinated with the National Archives Records Administration and they were unable to locate copies of unit records submitted by the 1st Battalion, 16th Infantry for the period January through December 1983.  In addition, no records or documentation was located to verify the Veterans injury related to the artillery simulator accident in Germany in 1983.  Nevertheless, the injury was well-documented in his STRs.
A March 1983 emergency care and treatment note, reveals that the Veteran sustained second degree burns to both eyelids and cheeks, first degree burns to his forehead, second degree burns to his left hand, and first through forth degree burns to the digits of his left hand.  A treatment note and report of medical history from April 1983, documents a hospitalization, ongoing treatment, and subsequent evaluations of the wounds and scars associated with the simulator accident.  Other reports of medical history, dated March 1985 and August 1986, noted the appearance of healed scars above the Veteran left eye and on his left hand.
Review of VA treatment records show the Veterans complaints of depression and treatment for a mood disorder, major depressive disorder, borderline personality disorder, and alcohol dependence.  Other treatment records noted suicidal thoughts and prior psychiatric-related hospitalizations.  A prior diagnosis of PTSD was noted.
In May 2013, the Veteran was afforded a VA examination.  During the clinical evaluation, the Veteran described brief but recurrent episodes of depression which lasted for few days.  He also reported self-imposed isolation, anxiety, sleep disturbance, lack of motivation, and occasional transient suicidal ideations.  Prior to 1998, the Veteran reported five hospitalizations for depression, alcohol abuse, and suicidal tendencies.  He also admitted a suicide attempt in 1998, following which he entered an alcohol treatment program.  Since completion of the program, the Veterans alcohol dependence has been in remission.  
On examination, the examiner noted the Veterans in-service diagnosis and treatment for depression in 1997, 2005, and in 2007 while stationed with the National Guard.  Following the clinical evaluation and review of the record, the examiner concluded that the Veteran met the DSM-criteria for a diagnosis of Personality Disorder non-specific based upon antisocial traits which include failure to conform to social norms, impulsivity, aggressiveness, and consistent irritability.  The Veterans history of alcohol abuse was also noted.  His occupational and social impairment was described as an occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Although the examiner concluded that the Veteran does not meet the diagnostic criteria for PTSD; a diagnosis of major depressive disorder, alcohol dependence (in remission), and personality disorder non-specific were assigned.  
Pursuant to a June 2016 Board remand decision, the Veteran was afforded a new VA examination.  During a clinical evaluation in April 2017, the examiner listed the Veterans current symptoms as re-experiencing traumatic events, recurrent/intrusive memories and dreams, avoidance behaviors, hypervigilance/exaggerated startle response, depressed mood, mild memory loss, sleep disturbance, and difficulty in establishing/maintaining effective work and social relationship. 
Following a review of the evidence and clinical evaluation, the examiner opined that the Veterans symptomology meets the DSM-5 criteria for Unspecified Depressive Disorder; however, there is no evidence that the diagnosis is related to active service.  In reaching the stated conclusion, the examiner noted that while the Veterans claimed stressor is related to the experience of fear and is otherwise adequate to support a diagnosis of PTSD, he did not report the frequency of intensity of symptoms necessary to meet DSM-5 criteria for PTSD.  Further, there is no evidence of any significant impairment in occupational or social functioning and therefore, the Veteran does not meet criteria for a diagnosis of PTSD.  
As noted above, to establish service connection for PTSD, there must be evidence of: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred. See §§ 3.304(f), 4.125(a). 
As a preliminary matter, the Board notes that the Veterans asserted stressor regarding an artillery simulator explosion, subsequent hospitalization, and treatment for burns to his face and hands has been well documented in his service treatment records.  Thus, the required element of a verified in-service stressor has been met.  See § 3.304(f).  The Board must therefore consider whether there is a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), and if so, whether there is a link between current symptoms and the Veterans in-service stressor.  
Review of the record reveals conflicting medical opinions as to whether the Veteran has a current diagnosis of PTSD. 
VA psychology and psychiatry treatment records dating from 1998 to 2015 include diagnoses and treatment for depression, a personality disorder and PTSD.  A history of symptoms including irritability, avoidance, sleep disturbance, intrusive thoughts, a depressive mood, suicidal ideation, and flashbacks were noted.  The Veterans self-reported alcohol abuse  now in remission and tobacco use was also referenced.  The aforementioned diagnoses were rendered by VA psychologists and psychiatrists who treated the Veteran over varying periods of time.  In the most recent VA examination, the examiner acknowledged that the Veterans alleged stressor related to the artillery simulator explosion is adequate to support a diagnosis of PTSD, but nevertheless opined that the Veteran did not report the frequency of intensity of symptoms necessary to meet DSM-5 criteria for PTSD.  
In light of the evidence of record, the Board affords more probative value to the opinions of the Veterans treating physicians rather than the VA examiners, particularly in light of the examiners apparent failure to fully consider the Veterans pertinent medical history and progression of symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As such, the Board concludes that the medical evidence of record establishes a current diagnosis of PTSD.  See 38 C.F.R. §§ 3.304 (f), 4.125(a). 
In light of the forgoing, the Board finds that medical evidence establishes a current diagnosis of PTSD, a verified in-service stressor, and a link between the Veterans current PTSD and his in-service stressor in the form of the VA examiner who indicated that the in-service stressor is sufficient to warrant a diagnosis of PTSD.  
Moreover, the Veterans medical history shows an onset of psychological symptoms in service and post-service records show ongoing treatment for symptoms including anxiety, depression, irritability, mood swings, and flashbacks. 
Accordingly, as the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veterans PTSD is warranted. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

